DETAILED ACTION
This action is in response to the communication filed on 07/10/2020.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 16, & 20. More specifically, the prior art of record does not specifically suggest receiving, by one or more processors disposed within a system and from a source device, input text, wherein the system includes one or more persistent storage units, each persistent storage unit containing: (i) a plurality of 

Dependent claims 2-15, & 17-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CAI et al discloses US 20190349321 A1 MACHINE NATURAL LANGUAGE PROCESSING FOR SUMMARIZATION AND SENTIMENT ANALYSIS.
Mohamed et al discloses US 20160142787 A1 Apparatus and Method for Context-based Storage and Retrieval of Multimedia Content.
 Huang et al discloses US 20180293294 A1 Similar Term Aggregation Method and Apparatus.
Dandapat et al discloses US 20170364504 A1 METHOD AND SYSTEM FOR DATA PROCESSING FOR REAL-TIME TEXT ANALYSIS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.